284 U.S. 598
52 S. Ct. 207
76 L. Ed. 514
AMERICAN HIDE & LEATHER COMPANY, petitioner,v.The UNITED STATES.
No. 62.
Supreme Court of the United States
January 25, 1932

1
The opinion (52 S. Ct. 154) in this cause is hereby amended by adding at the conclusion thereof the following paragraph:


2
'The amounts of the tax computed by the commissioner and the      amount of the overpayment as stated in this opinion are those      shown by the findings of the Court of Claims, but the mandate      of this Court will be without prejudice to any restatement of      the amount of overpayment based on a recomputation of the      tax.'